Citation Nr: 0302041	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  01-00 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 






ATTORNEY FOR THE BOARD

George E. Guido Jr.,  Senior Counsel 




REMAND

The veteran had active duty from April 1966 to April 1969. 

This matter is before the Board of Veterans' Appeals on 
appeal of a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta. 

In his VA Form 9 (Appeal to the Board of Veterans' Appeals), 
the veteran requested a hearing before the Board in 
Washington, D.C.  In October 2002, the Board notified the 
veteran of his scheduled hearing in January 2003 and of the 
procedure for requesting a change to the schedule.  Within 
the appropriate time period, the veteran requested that his 
hearing be rescheduled and he asked for a Travel Board 
hearing instead of a hearing in Washington, D.C. 

To ensure due process, the case is REMANDED to the RO for the 
following development:

Schedule the veteran for a Travel Board 
hearing. 


Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHERYL L. MASON 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).





